TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00126-CV



                                   Vanessa Cherry, Appellant

                                                 v.

                                     Joseph Serio, Appellee


               FROM THE WILLIAMSON COUNTY COURT AT LAW NO. 3
     NO. 02-1163-FC3, HONORABLE DONALD HIGGINBOTHAM, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Vanessa Cherry has informed this Court that the underlying dispute has

settled and that she no longer wishes to pursue her appeal. We grant appellant’s request and dismiss

the appeal. See Tex. R. App. P. 42.1(a)(1).



                                                      ____________________________________

                                                      Bob Pemberton, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: May 20, 2008